The defendant was indicted for murder and found guilty of involuntary manslaughter in the commission of an unlawful act. The material portion of the indictment was: "The said Allen Habersham . . did kill and murder, by hitting and beating the said Willie Williams with a certain pair of metal knuckles, and other blunt instruments to the grand jury unknown which the said Allen Habersham then and there held." The court charged the jury: "If the defendant unlawfully struck him [deceased] with his fist or committed an unjustifiable battery on the deceased, and that such unlawful act contributed to the death of the deceased, and that his death would not have resulted but for such unlawful act, or battery, the jury would be authorized to convict of involuntary manslaughter in the commission of an unlawful act." I cannot agree with the majority that there was a material variance as to the allegation of the instrument from which death followed or the assault was committed, and the charge of the court. Under one phase of the evidence, the jury was authorized to find that the *Page 247 
defendant struck the deceased with his fist, that the deceased fell, striking his head on the concrete floor, from which he died. The means of death or mode of applying the violence were shown to be the same in kind and agree in substance with those charged in the indictment, and the attack, whether with the defendant's fist, or with metal knuckles, was followed by the same sort of death as would have followed from a battery by the instruments charged in the indictment. As defined in Webster'sNew International Dictionary of the English Language (1936 ed.) "Instrument" is "that means by which any result is effected." In Funk  Wagnall's New Standard Dictionary, the definition of "instrument" is illustrated with this expression, "as the hands are instruments of the will." As one phase of the evidence authorized the charge complained of, it was not error to give it.Watson v. State, 21 Ga. App. 637, supra.
Though the indictment charged the use of a particular instrument or means of death, metal knuckles or other blunt instruments, and even though another instrument or means of death, bare-bone knuckles, the fist, may have been used, the jury was authorized to find that it was of a similar nature and caused the same character of wound or injury and was followed by the same sort of death. "If a person be indicted for one species of killing, as by poisoning, he can not be convicted by evidence of a totally different species of death, as by shooting with a pistol, or starving. But where they only differ in circumstance, as if a wound be alleged to be given with a sword and it proves to have arisen from a staff, an ax, or a hatchet, this difference is immaterial." 2 Blackstone 196. "The proofs need sustain only the substance of the issues. Thus, if at the trial the weapon disclosed is not the same as charged, yet it produced the same sort of wound, followed by the same sort of death, the averment is sustained; as `if a wound or bruise be alleged to be given with a sword, and it prove to be with a staff, or axe; charged to be with a wooden stick and a stone is proved, the seeming variance is immaterial. So it is where one kind of poison is averred and another proved.'" 2 Bishop's New Cr. Pr., 222, § 514 (4). "It is not indispensable to prove the precise weapon set forth in the indictment. It is sufficient if both were weapons likely to produce death, and were *Page 248 
capable of inflicting the same character of injury. Trowbridge
v. State, 74 Ga. 431, supra.
I think that the knuckles of the fist and the knuckles of the fist covered by the metal knuckles were instruments of a similar nature. They were both blunt in character and could inflict a wound or bruise of the same character and would be followed by the same sort of death. The name of the instrument of death, whether it be a weapon or other thing is not made primarily to describe the weapon or other thing of death, but to describe the character of the wound which caused the death. Watson v.State, supra. The indictment here does not denominate the mode of applying the violence as being with a weapon, but uses the broader term and says that the means of death or mode of applying the violence was by hitting and beating with metal knuckles. If the State proved that the beating was with metal knuckles, wooden knuckles, plastic knuckles, or bone knuckles (the fist), which produced the same sort of wound or bruise, followed by the same sort of death, the allegation in the indictment is sustained. After all, what the indictment charged was hitting and beating with knuckles, and the proof showed that the defendant beat and hit with bone knuckles, or his bare fist. Referring to the quotation from Bishop, set out above, we find that, if the wound or bruise be given with a wooden stick and a stone is proved, the seeming variance is immaterial; and, where the instrument of death is alleged as one kind of poison and another is proved, it is sufficient to sustain the indictment.
I think that the judgment should have been affirmed.